Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the fourth embodiment in the reply filed on 12/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross, US 2003/0102500.
	Cross shows the invention as claimed including a ferroelectric memory device comprising:
	A first conductive region 20;
	A second conductive region 40 over the first conductive region; and

	Regarding dependent claim 2, note that inherently the different ferroelectric materials will have different properties such as remnant and saturation polarization, coercive field, and loop squareness because inherently these values will be different for each deposited ferroelectric since the process conditions for each layer will be different.
	With respect to dependent claim 3, note that the ferroelectric layers are vertically stacked in a direction from the first conductive region to the second conductive region (see fig. 1A).
	Concerning dependent claim 7, note that the ferroelectric structure (31,32,33) comprises a plurality of ferroelectric layers, and inherently a topmost ferroelectric layer of the ferroelectric structure will serve as a diffusion barrier since it will impede the movement of atoms to the upper electrode.
	Regarding dependent claim 9, note that the first conductive region is a lower electrode underlying the ferroelectric structure (20,30,40) and electrically connected to a gate electrode or a drain region of a transistor; and the second conductive region is an upper electrode disposed on and in contact with the topmost ferroelectric layer of the ferroelectric structure (see fig. 4B and its description).

Claim(s) 11-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al., U.S. Patent 10,153,155.
Nishida et al. shows the invention as claimed including a ferroelectric memory device, comprising:
A substrate, having a source region and drain region;

	A ferroelectric structure (110,120,130, for example) disposed over the substrate and comprising a ferroelectric base material doped with a plurality of different types of dopants.
	Concerning dependent claim 12, note that the dopants include material from the claimed group (see col. 4-lines 8-31, for example).
	With respect to dependent claim 13, note that the ferroelectric memory device can comprise where plurality of different types of dopants comprises a first dopant concentrated in a bottom portion of the ferroelectric structure, a second dopant concentrated in a middle portion of the ferroelectric structure and a third dopant concentrated in an upper portion of the ferroelectric structure (see col. 4-line 64 to col. 5-line 26).
	Regarding dependent claim 14, the ferroelectric structure includes a first doped ferroelectric layer and a second doped ferroelectric layer having different dopants therein, and inherently there will be an interface between the first and second doped layers.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross, US 2003/0102500 in view of Yoo, US 2019/0244973.
Cross is applied as above but does not expressly disclose a difference in characteristics between ferroelectric layers, for example, the grain size, remnant polarization, polarization value, and loop squareness. Regarding dependent claims 4-6, Yoo discloses a memory device comprising ferroelectric layers (1420,1430,1440) where, for example, the grain sizes of the ferroelectric layers can be different (see, for example, claim 20). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optimize the particular grain size of the ferroelectric layers depending upon a variety of design considerations including the desired polarization, coercive filed, and remnant polarization, for example, and such limitations would not lend patentability to the instant invention absent a showing of unexpected results.
	With respect to dependent claim 10, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform design considerations such as those claimed as part of a regular manufacturing process and such limitation would not lend patentability absent a showing of unexpected results.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al., U.S. Patent 10,153,155.
Nishida et al. is applied as above but does not expressly disclose a first doped ferroelectric layer having a first polarization value less than the target polarization value and a first coercive field less than the target coercive field; and a second doped ferroelectric layer having a second polarization value larger than the target polarization value and a second coercive field larger than the target coercive field. However, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform design considerations such as those claimed as part of a regular manufacturing process and such limitation would not lend patentability absent a showing of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0194591 discloses having ferroelectric layers with different grain sizes (see, for example, paragraph 0009). Additionally, US 2019/0244973 discloses the relationship between ferroelectric grain size and coercive field and remnant polarization (see paragraph 0032).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



March 11, 2022